Citation Nr: 0708522	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-29 253	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative arthritis of the right knee.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the distal third of the right tibia and fibula, 
with 1/2-inch shortening of the leg and degenerative 
arthritis in the right ankle, currently rated 10 percent.  

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

In March 2005, prior to the Board promulgating a decision in 
this appeal, the RO received notification from the veteran 
that he was satisfied with the RO's decision concerning his 
claims and, therefore, was withdrawing his appeal.  A March 
2005 report of contact (VA Form 119) also indicates he was 
happy with the RO's decision concerning his claims and, 
therefore, canceling his scheduled hearing.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The February 2004 rating decision at issue denied an 
increased rating for residuals of a fracture of the distal 
third of the right tibia and fibula and granted service 
connection for degenerative arthritis in each knee, assigning 
a 10 percent rating for the right knee and a 0 percent rating 
for the left knee.  The veteran appealed the rating that was 
assigned for each of his disabilities.  A rating decision in 
November 2004 continued to deny an increased rating for the 
right tibia and fibula disability, but increased the rating 
assigned for the right knee disability to 20 percent and 
increased the rating for the left knee disability to 10 
percent.  

In March 2005, prior to the Board issuing a decision in this 
appeal, the RO received notification from the veteran that he 
was satisfied with the RO's decision concerning his claims 
and, therefore, was withdrawing his appeal.  A March 2005 
report of contact (VA Form 119) also indicates he was happy 
with the RO's decision concerning his claims and, therefore, 
canceling his scheduled hearing.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2006).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2006).  Here, the appellant-veteran has withdrawn his appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


